             Case 2:17-cv-00961-JLR Document 30 Filed 11/14/18 Page 1 of 9




 1                                                                HON. JAMES L. ROBART

 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8

 9
10   R. ALEXANDER ACOSTA, Secretary of
     Labor,                                        No. 2:17-cv-00961-JLR
11
                     Plaintiff,
12                                                 DEFENDANT’S MOTION FOR
     v.                                            SUMMARY JUDGMENT
13
     HOA SALON ROOSEVELT, INC., a
14   Washington corporation, HOA SALON
     BALLARD, INC., a Washington corporation,      NOTE ON MOTION CALENDAR:
15   HOA SALON MADISON, INC., a                    December 7, 2018
     Washington corporation, THUY MICHELLE
16
     NGUYEN PRAVITZ, an individual and
17   managing agent of the Corporate Defendants,
     ERIC PRAVITZ, an individual and managing
18   agent of the Corporate Defendants, HUYEN
     NGUYEN, an individual and managing agent
19   of the Corporate Defendants, THUY HONG,
     an individual and managing agent of the
20
     Corporate Defendants, and LAM HUYNH, an
21   individual and managing agent of the
     Corporate Defendants,
22
                     Defendants.
23
24
25                                                              BOYLE MARTIN THOENY, PLLC
                                                                     200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTION FOR                                         SEATTLE, WASHINGTON 98119
     SUMMARY JUDGMENT                                                 TELEPHONE: 206.217.9400
     No. 2:17-cv-00961-JLR – Page 1                                   FACSIMILE: 206.217.9600
               Case 2:17-cv-00961-JLR Document 30 Filed 11/14/18 Page 2 of 9




 1
                                       I.      RELIEF REQUESTED
 2
 3          Pursuant to Federal Rule of Civil Procedure 56, Defendants Hoa Salon Roosevelt, Inc.

 4   (“Hoa Roosevelt”), Hoa Salon Ballard, Inc. (“Hoa Ballard”), Thuy Michelle Nguyen Pravitz, and

 5   Eric Pravitz, submit the following Motion for Summary Judgment. Defendants seek partial
 6
     summary judgment in their favor barring all of Plaintiff’s pre-June 22, 2015 claims for back
 7
     wages and unpaid overtime under the FLSA’s presumptive two-year statute of limitations.
 8
            Secretary of Labor R. Alexander Acosta (“Plaintiff”) brought this action under 29 U.S.C.
 9
     §§206, 207, 211, and 215, claiming that Defendants violated recordkeeping, overtime, and
10
11   minimum wage provisions of the Fair Labor Standards Act (“FLSA”). Plaintiff claims

12   Defendants owe former and current Hoa Roosevelt and Hoa Salon Ballard employees damages
13   over a three-year liability period for willful violations of the Fair Labor Standards Act (“FLSA”),
14
     plus an equal amount in liquidated damages. Dkt. # 1 at p. 7.
15
            Based on the complete lack of supporting evidence contained in Plaintiff’s discovery
16
     responses, Defendants’ deposition testimony, and Defendants’ discovery responses, Plaintiff will
17
18   not be able to establish a genuine issue of material fact regarding Defendants’ alleged willful

19   violation of the FLSA. Plaintiff’s pre-June 22, 2015 claims for back wages and/or unpaid

20   overtime should therefore be barred under the FLSA’s presumptive two-year statute of
21   limitations.
22
                                      II.    STATEMENT OF FACTS
23
24
25                                                                       BOYLE MARTIN THOENY, PLLC
                                                                              200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTION FOR                                                  SEATTLE, WASHINGTON 98119
     SUMMARY JUDGMENT                                                          TELEPHONE: 206.217.9400
     No. 2:17-cv-00961-JLR – Page 2                                            FACSIMILE: 206.217.9600
               Case 2:17-cv-00961-JLR Document 30 Filed 11/14/18 Page 3 of 9



            Defendants, Eric Pravitz and Michelle Nguyen-Pravitz own Hoa Salon Roosevelt, and
 1
     owned Hoa Salon Ballard until it was sold it to an employee in Spring 2016. Declaration of Eric
 2
 3   Pravitz (“Pravitz Decl.”) at ¶2. In July 2013, Hoa Salon Roosevelt was targeted for what the

 4   defendants were told was a random Department of Labor investigation.                  Defendants were

 5   confident in their practices and cooperated to their fullest extent with the investigator. Id. at ¶3.
 6
            The investigator requested and was provided the Hoa Roosevelt employee work
 7
     schedules and payroll records for a specific period of time. Id. at ¶4. The investigator also
 8
     interviewed some Hoa Roosevelt employees and the defendants. Id. Defendant Pravitz believed
 9
     the investigation was focused on whether Hoa Roosevelt was properly compensating its
10
11   employees for their hours worked. Id.

12          At some point after the investigation, defendants met with the investigator to discuss the
13   results of the investigation. Id. at ¶5. They were told that the investigation had not revealed any
14
     wage violations, but that Hoa Roosevelt could make a suggested change going forward: change
15
     its internal payroll records from classifying all employees as “salaried,” and instead classify
16
     those employees who were paid by the hour and for overtime as “hourly.” Defendants made that
17
18   suggested change at both Hoa Roosevelt and at Hoa Ballard. Id.

19          In October 2016, Hoa Roosevelt and Hoa Ballard were again the subject of a DOL

20   investigation. Id. at ¶6. Defendants believed they would again be found in compliance since,
21   with the exception of the above classification change, they had been following the same
22
     employee scheduling and payroll practices that they had in place at the time of the July 2013
23
     DOL investigation. Id.
24
25                                                                         BOYLE MARTIN THOENY, PLLC
                                                                                 200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTION FOR                                                     SEATTLE, WASHINGTON 98119
     SUMMARY JUDGMENT                                                             TELEPHONE: 206.217.9400
     No. 2:17-cv-00961-JLR – Page 3                                               FACSIMILE: 206.217.9600
               Case 2:17-cv-00961-JLR Document 30 Filed 11/14/18 Page 4 of 9



            On June 22, 2017, Secretary of Labor R. Alexander Acosta (“Plaintiff”) brought this
 1
     action under 29 U.S.C. §§206, 207, 211, and 215, claiming that Defendants Hoa Salon
 2
 3   Roosevelt, Inc. (“Hoa Roosevelt”), Hoa Salon Ballard, Inc. (Hoa Ballard), Hoa Salon Madison,

 4   Inc. (“Hoa Madison”); and individuals Thuy Michelle Nguyen Pravitz, Eric Pravitz, Huyen

 5   Nguyen, Thuy Hong, and Lam Huynh, as managing agents for the corporate defendants,
 6
     (collectively “Defendants”) violated recordkeeping, overtime, and minimum wage provisions of
 7
     the Fair Labor Standards Act (“FLSA”). (Dkt. # 1 at p. 7). Plaintiff claims Defendants owe
 8
     former and current Hoa Roosevelt and Hoa Salon Ballard employees of at least $137,603.59 in
 9
     damages over a three-year liability period for willful violations of the Fair Labor Standards Act
10
11   (“FLSA”), plus an equal amount in liquidated damages. Declaration Of Bardi D.                        Martin

12   (“Martin Decl.”), Exhibit A at 4.
13          Plaintiff provided initial disclosures on October 23, 2017, but did not disclose the DOL
14
     investigators responsible for the 2013 investigation, or the raids of Hoa Madison and the White
15
     Lotus Salon (successor to Hoa Ballard). Id.
16
            On February 12, 2018, Hoa Salon Madison, Inc.’s First Set of Interrogatories and
17
18   Requests for Production were propounded on Plaintiff. Id. at ¶3. Several of the requests sought

19   information and documents related to the DOL’s 2013 investigation, such as Request for

20   Production (“RFP”) No. 22, which requested Plaintiff produce “all documents, communications,
21   or other materials that support your assertion that the claimed wage violations were willful,” and
22
     Interrogatory No. 1, which called for Plaintiff to identify “each individual who provided
23
24
25                                                                      BOYLE MARTIN THOENY, PLLC
                                                                              200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTION FOR                                                  SEATTLE, WASHINGTON 98119
     SUMMARY JUDGMENT                                                          TELEPHONE: 206.217.9400
     No. 2:17-cv-00961-JLR – Page 4                                            FACSIMILE: 206.217.9600
               Case 2:17-cv-00961-JLR Document 30 Filed 11/14/18 Page 5 of 9



     information or materials that you used when responding to these Interrogatories and Requests for
 1
     Production. Id., Exhibit B at 3.
 2
 3          Plaintiff produced responses on March 28th, 2018, and supplemented responses on March

 4   30th, 2018. Id. Plaintiff’s response to RFP No. 22, directed Defendants “see responsive, non-

 5   privileged portions of documents marked” DOL 000269-000275 and DOL 002334-02338. Id.
 6
     Plaintiff’s response to Interrogatory No. 1, did not reference any DOL employee or investigator
 7
     involved in the 2013 investigation. Id. On March 30th, 2018, Plaintiff produced a privilege log
 8
     indicating all portions of DOL 000269-000275 and DOL 002334-02338 were privileged. Id.,
 9
     Exhibit C. To date, Plaintiff has never produced documents labeled DOL 000269-000275. Id. at
10
11   ¶4.

12          On August 10, 2018, Hoa Roosevelt propounded interrogatories and requests for
13   production to Plaintiff. Id. at ¶5. Defendants again sought information and documents related to
14
     the DOL’s 2013 investigation. Id. Plaintiff failed to produce timely responses and objections
15
     and did not request an extension or move for a protective order. Id.            During the parties
16
     September 14, 2018, meet and confer addressing Plaintiff’s late discovery responses, among
17
18   other things, Plaintiff agreed to identify the DOL investigators responsible for the 2013

19   investigation, produce the 2013 DOL investigation file, and provide the discovery responses by

20   September 18, 2018. Id. at ¶6-7.
21          It was not until November 2, 2018, eleven days prior to the Court’s dispositive motion
22
     deadline, that Plaintiff finally provided responses to Hoa Roosevelt’s discovery requests. Id. at
23
24
25                                                                     BOYLE MARTIN THOENY, PLLC
                                                                             200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTION FOR                                                 SEATTLE, WASHINGTON 98119
     SUMMARY JUDGMENT                                                         TELEPHONE: 206.217.9400
     No. 2:17-cv-00961-JLR – Page 5                                           FACSIMILE: 206.217.9600
                  Case 2:17-cv-00961-JLR Document 30 Filed 11/14/18 Page 6 of 9



     ¶8.    In the responses, Plaintiff finally disclosed that Sherrie Chan was former Wage and Hour
 1
     Investigator that conducted the 2013 investigation into Hoa Salon. Id., Exhibit C at 3.
 2
 3              Plaintiff also produced documents related to the 2013 investigation, including DOL Back

 4   Wage Computations, time and payroll records covering two payroll periods from June 15, 2013

 5   to July 15, 2013, and notes from Sherrie Chan’s initial interview with Eric and Michelle Pravitz.
 6
     Id. Exhibit D. The discovery responses are entirely void of evidence supporting Plaintiff’s
 7
     contention Defendants committed a willful violation of the FLSA.
 8

 9                                            I.     ISSUE PRESENTED
10
           Whether all claims that fall outside the FLSA’s presumptive two-year statute of limitations
11         should be barred when Plaintiff cannot establish a genuine issue of material fact regarding
           Defendants’ alleged willful violation of the FLSA?
12
                                        II.        EVIDENCE RELIED UPON
13
                Defendants rely upon the court file in this matter, and the Declarations of Eric Pravitz and
14
15   Bardi D. Martin and exhibits attached thereto.

16                              III.    LEGAL AUTHORITY AND ARGUMENT
17         A.      The Summary Judgment Standard
18
                Entry of summary judgment is proper if “there is no genuine dispute as to any material
19
     fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The
20
     moving party has the initial burden of demonstrating that no genuine issue of material fact exists.
21
22   Owens v. Local No. 169, Ass’n of W. Pulp & Paper Workers, 971 F.2d 347, 355 (9th Cir. 1992)

23   (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 157, 90 S. Ct. 1598, 1608, 26 L. Ed. 2d 142

24   (1970)).      Once the moving party has satisfied this requirement, the burden shifts to the
25                                                                          BOYLE MARTIN THOENY, PLLC
                                                                                  200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTION FOR                                                      SEATTLE, WASHINGTON 98119
     SUMMARY JUDGMENT                                                              TELEPHONE: 206.217.9400
     No. 2:17-cv-00961-JLR – Page 6                                                FACSIMILE: 206.217.9600
               Case 2:17-cv-00961-JLR Document 30 Filed 11/14/18 Page 7 of 9



     nonmoving party to present evidence that there is a genuine issue for trial. Celotex Corp. v.
 1
     Catrett, 477 U.S. 317, 324 (1986). All evidence must be viewed in the light most favorable to
 2
 3   the nonmoving party. Owens, 971 F.2d at 355 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

 4   242, 247-48, 106 S. Ct. 2505, 2509-10, 91 L. Ed. 2d 202 (1986)). The summary judgment

 5   standard is “whether the evidence presents a sufficient disagreement to require submission to a
 6
     jury or whether it is so one-sided that one party must prevail as a matter of law.” Id. at 356
 7
     (citing Anderson, 477 U.S. at 251-52, 106 S. Ct. at 2512). Summary judgment must be granted
 8
     “‘against a party who fails to make a showing sufficient to establish the existence of an element
 9
     essential to that party’s case, and on which that party will bear the burden of proof at trial.’”
10
11   Parth v. Pomona Valley Hosp. Med. Ctr., 630 F.3d 794, 798-99 (9th Cir. 2010), cert. denied, 131

12   S. Ct. 2902 (2011) (quoting Celotex Corp., 477 U.S. at 324). "The mere existence of a scintilla
13   of evidence" is not enough. Anderson, 477 U.S. at 252, 106 S.Ct. 2505.
14
15      B.      Defendants are Entitled to Summary Judgment on Claims That Fall Outside the
                Two-Year Statute of Limitations for the FLSA.
16
             A cause of action for unpaid minimum wages, unpaid overtime, or liquidated damages
17
18   under the FLSA must be "commenced within two years after the cause of action accrued, ...

19   except that a cause of action arising out of a willful violation may be commenced within three

20   years after the cause of action accrued." 29 U.S.C. § 255(a). Wage claims arise on a pay period
21   by pay period basis, and any claims that arise prior to this two-year window are barred. Donovan
22
     v. Crisostomo, 689 F.2d 869, 875-76 (9th Cir. 1982). To prove a particular FLSA violation
23
     willful under § 255, the Supreme Court has generally required evidence of an employer's
24
25                                                                     BOYLE MARTIN THOENY, PLLC
                                                                               200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTION FOR                                                   SEATTLE, WASHINGTON 98119
     SUMMARY JUDGMENT                                                           TELEPHONE: 206.217.9400
     No. 2:17-cv-00961-JLR – Page 7                                             FACSIMILE: 206.217.9600
               Case 2:17-cv-00961-JLR Document 30 Filed 11/14/18 Page 8 of 9



     "kn[owing] or reckless disregard for the matter of whether its conduct was prohibited by the
 1
     statute." Alvarez v. IBP, Inc., 339 F.3d 894, 909 (citing McLaughlin v. Richland Shoe, 486 U.S.
 2
 3   128, 133, 108 S.Ct. 1677 (internal citations omitted). Willful conduct will not be presumed in

 4   the absence of evidence. Id. (citing Cox v. Brookshire Grocery Co., 919 F.2d 354, 356 (5th Cir.

 5   1990)). The word "willful" refers to conduct that is "voluntary," "deliberate," or "intentional,"
 6
     and not merely negligent. Richland Shoe, 486 U.S. at 128.
 7
 8              1. Plaintiff Has Produced No Evidence to Substantiate His Claims That
                   Defendants Willfully Violated the FLSA; Therefore, the Presumptive Two-
 9                 Year Statute of Limitations Applies.
10
            The FLSA's two-year limitation period applies here because there is no evidence to
11
     support an assertion that Defendants willfully violated the statute. Although Plaintiff appears to
12
     rely solely on the 2013 DOL investigation to establish claims of willful violations of the FLSA,
13
     Plaintiff has produced absolutely no evidence in support of those claims. Indeed, the documents
14
15   produced by Plaintiff show that during the 2013 investigation, DOL investigator Sherrie Chan

16   chose to discontinue her back wage computations after reviewing a single month of Defendants’
17   payroll records. Moreover, Plaintiff has not produced evidence of any additional basis for
18
     establishing a willful violation of the FLSA unrelated to the 2013 investigation.
19
20
                2. The 2013 DOL Investigation Revealed No Wage Violations.
21
22          During its 2013 investigation, the DOL conducted interviews with the Defendants and

23   Hoa Roosevelt employees, reviewed employee work schedules and payroll records, and at its

24   conclusion, Defendants were told that the investigation had not revealed any wage violations.
25                                                                       BOYLE MARTIN THOENY, PLLC
                                                                               200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTION FOR                                                   SEATTLE, WASHINGTON 98119
     SUMMARY JUDGMENT                                                           TELEPHONE: 206.217.9400
     No. 2:17-cv-00961-JLR – Page 8                                             FACSIMILE: 206.217.9600
               Case 2:17-cv-00961-JLR Document 30 Filed 11/14/18 Page 9 of 9



     The investigation resulted in no penalties.    Although Investigator Chan did not find wage
 1
     violations, she suggested Defendants change their internal payroll records from classifying all
 2
 3   employees as “salaried,” and instead classify those employees who were paid by the hour and for

 4   overtime as “hourly.”     Accordingly, Defendants made the suggested change at both Hoa

 5   Roosevelt and at Hoa Ballard and kept their other scheduling and payroll practices that were in
 6
     place at the time of the July 2013 DOL investigation.
 7
            Because the 2013 investigation revealed no FLSA violations, it cannot be used to
 8
     establish a willful violation of the FLSA.
 9
                                            IV.    CONCLUSION
10
11      For the foregoing reasons, Defendants respectfully request that the Court grant its Motion for

12   Summary Judgment and bar all Plaintiff’s pre-June 22, 2015 claims for back wages and unpaid
13   overtime under the FLSA’s presumptive two-year statute of limitations.
14
15
16   DATED this 13th day of November, 2018.

17
                                                   BOYLE MARTIN THOENY, PLLC
18

19
20
                                                   BARDI D. MARTIN, WSBA #39077
21                                                 MARGARET M. BOYLE, WSBA #17089
                                                   Attorneys for Defendants
22
23
24
25                                                                     BOYLE MARTIN THOENY, PLLC
                                                                               200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTION FOR                                                   SEATTLE, WASHINGTON 98119
     SUMMARY JUDGMENT                                                           TELEPHONE: 206.217.9400
     No. 2:17-cv-00961-JLR – Page 9                                             FACSIMILE: 206.217.9600
